Title: To Benjamin Franklin from Pierre-André Gargaz: Proposed Letter from Franklin(?) to Louis XVI, [c. 10 July 1782]
From: Gargaz, Pierre André
To: Franklin, Benjamin


When fifty-two-year-old Pierre-André Gargaz arrived at the gate of the hôtel de Valentinois, probably toward the end of May, 1782, he cut an unusual figure. Having served a twenty-year sentence on the galleys at Toulon for a murder he maintained he did not commit and now branded as a convict, Gargaz walked from the south of France to Paris carrying a treatise he had written while incarcerated. Franklin described their encounter in the letter he wrote David Hartley on July 10 (above). A year later, he told the same story to a young British visitor. “In the course of last year,” Franklin is quoted as saying, “a man very shabbily dressed—all his dress together was not worth five shillings—came and desired to see me. He was admitted, and, on asking his business, he told me that he had walked from one of the remotest provinces in France, for the purpose of seeing me and showing me a plan which he had formed for a universal and perpetual peace. I took his plan and read it, and found it to contain much good sense. I desired him to print it. He said he had no money: so I printed it for him. He took as many copies as he wished for, and gave several away; but no notice whatever was taken of it.”
Gargaz had sent Franklin a preliminary version of this plan in 1779, from Toulon, signing himself as ‘galley slave no. 1336.’ The version Franklin printed at Passy, entitled Conciliateur de toutes les nations d’Europe, ou Projet de paix perpétuelle entre tous les souverains de l’Europe & leurs voisins, was substantially expanded and revised, possibly as a result of discussions at Passy. Forty-six pages in length, the pamphlet began with a definition of peace, a petition to the King, and a circular letter imploring all friends of the human race to do everything in their power to see this plan adopted. The plan itself was divided into eight “infallible means” for establishing and maintaining perpetual peace among all the sovereigns of Europe. Each sovereign was to send a representative to a perpetual Congress in, say, Lyon (instead of Toulon, as Gargaz had earlier proposed), where they would adjudicate international disputes according to a system Gargaz outlined. All nations would agree to be content with their present boundaries, would engage in free commerce on land and sea, and would be allowed to maintain fortresses, warships, and standing armies to protect their territory. In times of peace, the soldiers could be employed in projects for the public good—building roads, bridges, irrigation canals, and so on. The final section of the pamphlet was a series of thirteen common arguments in favor of war, with refutations for each. The fourth argument, for example, was the claim that war increases the circulation of money. Gargaz countered with a series of examples of public works projects that could usefully employ the population while ameliorating living conditions, stimulating trade, eliminating famine, establishing funds for victims of natural disasters, and overseeing child welfare. His final suggestion—admittedly difficult and expensive, but not impossible for a united Europe—was to cut through the isthmuses of Panama and Suez.
Franklin printed the pamphlet by July 10. Armed with this privately printed version, Gargaz tried again to approach influential individuals who might help him find a publisher. Although most people ignored him, Vergennes accepted a pamphlet (undoubtedly through Franklin’s offices) and deemed it worthy of publication. We suspect that the present letter—in Gargaz’s hand, with his characteristic spelling and singular style, and now located in a collection of Franklin’s papers—was part of the author’s naïve campaign to get Franklin to present a copy to the King. If the American minister did so, he would certainly not have forwarded the pamphlet under cover of this letter.
In addition to their desire to see an end to warfare, Gargaz and Franklin shared another interest. They had both developed systems of phonetic spelling. Gargaz had managed to get a treatise on spelling reform published in Marseille in 1773, an unusual feat for a galley slave. Did they discuss this topic at Passy? Jottings on a random address sheet dating from the second half of June indicate that they did. Franklin began by writing out French word endings that sounded nearly the same: “é, ai, ait, ais, ois, oient.” Beneath them, Gargaz copied the endings, indicating that the latter two could also be spelled “es” and “ent.” He then demonstrated that his phonetic spelling of “ils mangeroient” would be “iz manjeren.” Franklin countered with his own attempt at Gargaz’s system: “il fezet.” These few snippets of words are our only evidence of what may have been hours of conversation between the American minister plenipotentiary, who at this time was trying to arrange for a durable peace, and the former galley slave who brought him a theory on how a peace might be made permanent.
 
Sire,
[c. July 10, 1782]
Le 26 Mai dernier, le filosofe Gargaz me presenta un de ses ouvrages ci joint, intitulé, Consiliateur de toutes les Nations d’Europe; ou, Projet de Paix universele e perpetuéle, entre tous les souverains d’Europe e leurs voisins. J’ai lu e examiné plusiers fois cet ouvrage, avec toute l’atention e l’impartialité possibles. Les moïens qe ce filosofe propose, pour etablir e maintenir son sisteme, sont si faciles a metre en usage; si utiles pour le bonheur de toutes les Nations; si interessants pour tous les oficiers, e Aumoniers, emplöiez dans le Militaire; si avantageux a toute la Noblesse; e enfin si conformes aux vüe pacifiqes e bienfaisantes de Votre Majesté, qe je me suis cru obligé en consience, de lui en faire homage. Si Ele les adopte, ainsi qe je l’espere, par sa bonté Paternele envers tous les Peuples, je m’estimerai un des plus heureux mortels, e ce jour sera le plus signalé pour la Gloire, de tous les souverains, de tous leurs principaux Ministres, e de tout le Genre humain.
Au Roi
